DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima (US 6,111,459) in view of Pehlke (US 2018/0048345).

As to claim 2, Nishijima discloses the first amplification circuit, the second amplification circuit, and the third amplification circuit are disposed in a same chip (see figure 12(A), column 20 lines 35-46).
 As to claims 3, 18, Nishijima discloses the first amplification circuit PA1 (see figure 12(B)-8) and the third amplification circuit PA2 are disposed in a first chip (see column 21 lines 16-19), and the second amplification circuit PA3 is disposed outside of the first chip.  Nishijima fails to disclose the second amplification circuit PA3 is disposed in a second chip.  The examiner, however, takes Official Notice that disposing an amplification circuit in a chip is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Nishijima as claimed, in order to reduce the weight, size, and implementing cost of the second amplification circuit PA3.

As to claim 5, Nishijima discloses various embodiments wherein the input matching circuit PA302 and the output matching circuit PA303 are disposed (see at least figure 12; column 20 lines 35-56), but fails to expressly disclose the input matching circuit PA302 is disposed in the first chip, and the output matching circuit PA303 is disposed in the second chip.  Those skilled in the art, however, would have appreciated that the claimed invention does not involve any inventive concept, because they merely depend on where each of the components is disposed (i.e., on a same or different chips).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Nishijima as claimed, in order to provide better circuit isolations between the input matching circuit PA302, and the output matching circuit PA303.
As to claims 6, 20, Nishijima discloses the first chip includes a semiconductor produced in a single element process Si (see column 19 lines 47-49; according to the present specification, paragraph [0218], the single element process may include one of silicon (Si) and germanium (Ge); therefore, the process Si taught by Nishijima reads on “a single element process” as claimed).  Nishijima further discloses the second chip includes a semiconductor produced in a compound process.  Nishijima, however, does suggest a semiconductor produced in a compound process GaAs (see column 19 lines 47-49).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Nishijima as claimed, because compound processing has advantages such as enabling high-speed processing that’s over 100 times faster than silicon.  
As to claim 7, Nishijima discloses the single element process includes one of silicon (Si) and germanium (Ge) (see column 19 lines 47-49), and wherein the compound process includes one of silicon-germanium (SiGe), gallium-arsenic (GaAs), indium-phosphorus (InP), gallium-phosphorus (GaP), cadmium sulfide (CdS), zinc telluride (ZnTe), or lead sulfide (PbS) (see column 19 lines 47-49; column 22 lines 6-10).
As to claim 8, Nishijima discloses the first chip and the second chip are provided as one package (see column 19 lines 62-65).
As to claim 9, Nishijima discloses the second amplification circuit and the third amplification circuit are configured to support different frequency bands and/or different amplification factors (see column 17 lines 26-30; column 28 lines 60-68).
 As to claim 10, Nishijima discloses a plurality of antennas 142, 143 (see at least figure 9), wherein the first output port is connected to a first antenna 142 of the plurality of antennas, and the second output port is connected to a second antenna 143 different from the first antenna 142 among the plurality of antennas.
As to claim 11, Nishijima does disclose at least one antenna module comprising at least one antenna 142, 143 (see at least figure 9), but fails to disclose the power amplifier (see figure 1) is mounted on the at least one antenna module.  The examiner, however, takes Official Notice that mounting a power amplifier on an antenna module is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Nishijima as claimed, in order to reduce the weight, size, and implementing cost of the electronic device.
As to claim 13, the combination of Nishijima and Pehlke discloses a low noise amplifier included in RX chain 3 (see Pehlke, figure 1) electrically connected to the communication processor 5.  Nishijima fails to disclose the low noise amplifier including a second switch, an output port, a first input port, and a second input port, the low noise amplifier including: a fourth amplification circuit disposed on a fourth electrical path between the second switch and the output port, a fifth amplification circuit disposed on a fifth electrical path between the first input port and the second switch, and a sixth amplification circuit 
As to claim 15, Nishijima discloses controlling the first switch to connect the first amplification circuit to the second amplification circuit or the third amplification circuit based on the first output port or the second output port connected to an antenna configured to transmit a signal (see column 12 lines 16-36; column 17 lines 32-54).
As to claim 16, it is rejected for similar reasons with respect to claim 1 as set forth above.  In addition, Nishijima discloses at least one antenna module 142, 143 (see at least figure 8) electrically connected to the communication processor, the at least one antenna module including a first antenna array including at least one first antenna 142, a second antenna array including at least one second antenna 143, and a wireless communication circuit 138.


Allowable Subject Matter
Claims 12, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the prior art of record fail to disclose the at least one antenna module comprises a first printed circuit board and a second printed circuit board electrically connected to the first printed circuit board, and wherein the first printed circuit board includes a first antenna array including at least one first antenna, the second printed circuit board includes a second antenna array including at least one second antenna, the first amplification circuit and the second amplification circuit are disposed on the first printed circuit board, the second amplification circuit is electrically connected to the at least one first antenna through the first output port, and the third amplification circuit is disposed on the second printed circuit board, and is electrically connected to the at least one second antenna through the second output port. 
As to claim 14, the prior art of record fail to disclose a plurality of antennas, a third switch connecting a first antenna of the plurality of antennas to the first output port or the first input port, and a fourth switch connecting a second antenna of the plurality of antennas to the second output port or the second input port.
As to claim 17, the prior art of record fail to disclose the at least one antenna module further comprises a first printed circuit board and a second printed circuit board electrically connected to the first printed circuit board, and wherein the first printed circuit board includes the first antenna array and the wireless communication circuit, and the second printed circuit board includes the second antenna array.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arkhipenkov (US 9,025,644) discloses transmitting/receiving system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646